     Case 2:21-cv-00802-PA-JEM Document 4 Filed 02/11/21 Page 1 of 4 Page ID #:16



 1

 2                                                                             JS-6
 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
     ERICA MICHELLE HENDERSON,                      )     Case No. CV 21-00802-PA (JEM)
12   JEFFREY PIERCE HENDERSON,                      )
                                                    )
13                         Petitioners,             )     ORDER SUMMARILY DISMISSING
                                                    )     PETITION FOR WRIT OF HABEAS
14                 v.                               )     CORPUS AND DENYING CERTIFICATE
                                                    )     OF APPEALABILITY
15   ALEJANDRO VILLANUEVA,                          )
                                                    )
16                         Respondent.              )
                                                    )
17

18          On January 25, 2021, Erica Michelle Henderson and Jeffrey Pierce Henderson
19   (“Petitioners”), proceeding pro se, filed a petition for writ of habeas corpus ("Petition" or
20   “Pet.”) pursuant to 28 U.S.C. § 2254
21                                            BACKGROUND
22          Petitioners are challenging the issuance of a restraining order imposed by the Family
23   Court Division of the Los Angeles County Superior Court in case number CK57697, which
24   restrains them from possessing firearms or having contact with their minor children until
25   2023. (Pet. at 2.) Petitioners state that a temporary restraining order was issued on
26   February 13, 2020, and a permanent restraining order was issued on July 16, 2020. (Id.)
27   There is no indication that Petitioners were taken into custody or that their physical liberty
28   was restrained as a result of the order at issue.
     Case 2:21-cv-00802-PA-JEM Document 4 Filed 02/11/21 Page 2 of 4 Page ID #:17



 1                                         PETITIONER’S CLAIMS
 2          Petitioners assert the following claims:
 3          1.        Petitioners were denied access to court on July 6 and 16, 2020, when they
 4   were not allowed to enter the courthouse for scheduled hearings.
 5          2.        Petitioners were denied access to exculpatory evidence, including the case file
 6   and witness statements.
 7          3.        Petitioners were denied the right to investigate the allegations against them
 8   because the trial court denied their request for appointment of a private investigator.
 9          4.        Petitioners were denied the right to investigate the allegations against them and
10   were not allowed to confront witnesses concerning the allegations that Petitioners unlawfully
11   harassed their children.
12          5.        Petitioners were not given notice of the ruling against them, which resulted in
13   their appeal being rejected as untimely.
14   (Pet. at 5-6.)
15                                              DISCUSSION
16   I.     DUTY TO SCREEN
17          Rule 4 of the Rules Governing Section 2254 Cases in the United States District
18   Courts mandates the summary dismissal of a Section 2254 petition "[i]f it plainly appears
19   from the petition and any attached exhibits that the petitioner is not entitled to relief in the
20   district court." Rule 4, 28 U.S.C. foll. § 2254. For the reasons set forth below, the Petition
21   should be summarily dismissed.
22   II.    THE PETITION SHOULD BE DISMISSED
23          This Court may entertain a petition for a writ of habeas corpus "in behalf of a person in
24   custody pursuant to the judgment of a State court only on the ground that he is in custody in
25   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a).
26   "The custody requirement of the habeas corpus statute is designed to preserve the writ of
27   habeas corpus as a remedy for severe restraints on individual liberty" and limit it to "cases of
28   special urgency[.]" Hensley v. Municipal Court, San Jose Milpitas Judicial Dist., Santa Clara

                                                       2
     Case 2:21-cv-00802-PA-JEM Document 4 Filed 02/11/21 Page 3 of 4 Page ID #:18



 1   County, 411 U.S. 345, 351 (1973). This requirement is jurisdictional. Carafas v. LaVallee,

 2   391 U.S. 234, 238 (1968).

 3          While the habeas petitioner must be “in custody” at the time of petition, the meaning of

 4   this term under § 2254 is not limited to physical confinement. Maleng v. Cook, 490 U.S.
 5   488, 490-91 (1989). A petitioner on parole, for example, is still considered in custody for
 6   purposes of invoking habeas jurisdiction. Id. at 491. Additionally, the restraint need not
 7   result from a criminal conviction; civil court orders can render an individual in custody.
 8   Duncan v. Walker, 533 U.S. 167, 176 (2001). The key issue is "whether the legal disability
 9   in question somehow limits the putative habeas petitioner's movement." Williamson v.
10   Gregoire, 151 F.3d 1180, 1183 (9th Cir. 1998).
11          Here, Petitioners allege that they are under a restraining order that prevents them from
12   possessing firearms or having contact with their children until 2023. (Pet. at 2.) These are
13   not the types of significant restraints on physical liberty necessary to render them “in custody”
14   for purposes of federal habeas jurisdiction. See, e.g., Williamson, 151 F.3d at 1183-85 (sex
15   offender registration statute does not place petitioner in custody because it does not place a
16   “significant restraint . . . on physical liberty” by restricting the registrant’s freedom to move
17   about); Harvey v. South Dakota, 526 F.2d 840, 841 (8th Cir. 1975) (firearm restriction does
18   not place petitioner “in custody” because it is “neither severe nor immediate” restraint on
19   liberty) (quoting Hensley, 411 U.S. at 351); Austin v. California, 2020 WL 4039203, at *2
20   (N.D. Cal. Jul. 17, 2020) (firearm and contact restrictions imposed by restraining order do not
21   render petitioner “in custody” under habeas statute); Rouse v. Chen, 2002 WL 826835, at *1
22   (N.D. Cal. Apr. 19, 2002) (firearm restrictions imposed by restraining order are not significant
23   restraints on petitioner’s physical liberty); cf. Dow v. Circuit Court of the First Circuit, 995
24   F.2d 922, 923 (9th Cir. 1993) (mandatory attendance at alcohol rehabilitation program
25   satisfies custody requirement because it requires petitioner’s “physical presence at a
26   particular place”). The restraining order that prevents Petitioners from possessing firearms
27   and having contact with their children do not sufficiently constrain their physical liberty and,
28   therefore, they are not “in custody pursuant to the judgment of a State court” as required by

                                                       3
     Case 2:21-cv-00802-PA-JEM Document 4 Filed 02/11/21 Page 4 of 4 Page ID #:19



 1   28 U.S.C. § 2254(a). The Court is without subject matter jurisdiction to entertain the Petition
 2   and it should be dismissed with prejudice.1
 3                                   CERTIFICATE OF APPEALABILITY
 4           Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
 5   issue or deny a certificate of appealability when it enters a final order adverse to the
 6   applicant.”
 7           The Court has found that the Petition should be dismissed with prejudice. For the
 8   reasons stated above, the Court concludes that Petitioner has not made a substantial
 9   showing of the denial of a constitutional right, as is required to support the issuance of a
10   certificate of appealability. See 28 U.S.C. § 2253(c)(2).
11                                                    ORDER
12           IT IS HEREBY ORDERED that: (1) the Petition is dismissed with prejudice; and
13   (2) a certificate of appealability is denied.
14           IT IS SO ORDERED.
15

16   DATED: February 11, 2021                        _____________________________
                                                     ______
                                                         _ ______
                                                               ___________________
                                                               __
                                                            PERCY
                                                               CY
                                                               C Y ANDERSON
17                                                   UNITED STATES
                                                            STATE
                                                                TES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27          1
                Even if the Petition were cognizable on federal habeas review, Petitioners could not obtain
     relief because it is clear from the face of the Petition that they have not exhausted state remedies.
28
     See 28 U.S.C. § 2254(b); see also Rose v. Lundy, 455 U.S. 509, 518-19 (1982).

                                                          4
